ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 07/01/2022 is acknowledged.  Claims 1-6, 10-13, 15-17, and 21-22 have been amended.  Claims 7-9, 14, 18-20, and 23-31 have been cancelled.  Claims 1-6, 10-13, 15-17, and 21-22 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/03/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Claim 1, lines 5-6, “adjacent ducts which are open along at least a part of length” has been replaced by --adjacent ducts which are open along at least a part of a length of the ducts--
Claim 1, line 10, “(O)” has been deleted
Claim 3, lines 2-3, “and arranged” has been replaced by --and are arranged--
Claim 6, line 3, “in a form of helicoidal surface” has been replaced by --in a form of a helicoidal surface--
Claim 11, line 2, “)” [the closing parenthesis from “(O)” that was left out of the deletion bracket] has been deleted 
Claim 15, line 2, “formed bya” has been replaced by --formed by a--
Claim 17, line 4, “the dome maintains its shape under velocity pressure of working fluid” has been replaced by --and the dome maintains its shape under a velocity pressure of the working fluid--

Reasons for Allowance
Claims 1-6, 10-13, 15-17, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claimed combination in independent claim 1 including “the axial cowl (O) is a tethered aerostat penetrating a dome” is not disclosed or rendered obvious over the art of record.  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            08/01/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, August 3, 2022